DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
The Applicant’s drawing does not disclose an embodiment that represents claim 1-6 wherein the first optical path comprising of a laser light source; a pair of beam splitters; an objective; an emission filter; a focusing lens; and a first detector configured to detect light emitted or reflected from the single substrate.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a first optical path (Applicant’s Specification at pg 10-11; lines 14-7 and illustrated in Drawings; Fig. 1) comprising of a pair of beam splitters 112, 116, an objective 102, an emission filter 108,  a focusing lens 104, and a first detector 124 configured to detect light emitted or reflected from the single substrate S, does not reasonably provide enablement for a laser light source in a first optical path with the previously recited components.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Applicant’s Specification at pg 10-11; lines 14-7 teaches and Fig. 1 displays two laser light sources 118,120 along two different optical paths than the first optical path having the other components. Clarification is required. The Examiner will examine the claims as having the light sources of the main optical path as shown in the Specification at Fig. 1.

Claim 3 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without the particular relation of the wavelengths to either the source or the substrate, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
Neither claim 1 nor claim 3 disclose what the first wavelength pertains to, such as to either the laser source or the substrate.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "…from the single substrate…" in clause 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 does not previously establish a “single substrate” within the claim.
Claim 3 recites the limitation "…the first wavelength…" in clause 6.  There is insufficient antecedent basis for this limitation in the claim.
Neither claim 1 or 3 previously establish a certain number of wavelengths within the claims.
Claim 11 recites the limitation "…the CCD camera…".  There is insufficient antecedent basis for this limitation in the claim.
Neither claim 11 nor claim 7, in which claim 11 is dependent on, establishes a CCD camera.
Claim 14 recites the limitation "…a second pair of dichroic beam splitters…".  There is insufficient antecedent basis for this limitation in the claim.
Neither claim 14 nor claim 7, in which claim 14 is dependent on, establishes a dichroic beam splitter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LaPlante et al. (US 2009/0201577) hereinafter known as LaPlante.
With regards to claim 1, LaPlante discloses a detection instrument ([0034]; Fig. 1) comprising a first optical path (Fig. 1; beam 35, fluorescent emission light 37), wherein the first optical path comprises:
(Fig.1; [0014]; laser diode; see the 112 rejection above);
a pair of beam splitters (dichroic long-pass mirror 26 and beam splitter 31);
an objective 27;
an emission filter ([0047][0078]);
a focusing lens ([0038]; the objective lens 27 focuses the excitation beam     onto the sample.); and
a first detector ([0038]; detector, sensor, or spectrophotometer, preferably a CCD camera) configured to detect light emitted or reflected from the single substrate 28, 29.

With regards to claim 3, LaPlante discloses the detection instrument of claim 1, wherein the first wavelength is selected from the group consisting of: 488nm, 520nm, 658nm, and 784nm. (see the 112(a) and 112(b) rejection above)

Claim(s) 7-10, 12 and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Damaskinos et al. (US 2013/0015370) hereinafter known as Damaskinos.
With regards to claim 7, Damaskinos discloses a biological imaging instrument (Fig. 4) configured to distinguish between at least two types of molecules in a single substrate [0021], the biological imaging instrument comprising:
a first excitation light source ([0048]; 400) for illuminating a substrate 415, 120;
a second excitation light source ([0049]; 401) for illuminating the substrate 415, 120;
a first detector ([0026][0027]; 436) for detecting light reflected or emitted by the substrate from the first excitation light source ([0048]; Laser 400 and 122detector 436 comprise a "light source/detector pair".”); and
a second detector ([0026][0027]; 437 )for detecting light reflected or emitted by the substrate from the second excitation light source ([0049]).

With regards to claim 8, Damaskinos discloses the biological imaging instrument of claim 7, wherein the first excitation light source 400 is a laser [0048].

With regards to claim 9, Damaskinos discloses the biological imaging instrument of claim 7, wherein the second excitation light source 401 is a laser [0049].

With regards to claim 10, Damaskinos discloses the biological imaging instrument of claim 7, wherein the detector is a CCD camera. [0007]

	With regards to claim 12, Damaskinos discloses the biological imaging instrument of claim 7, further comprising an objective ([0073]; 414) through which light from the first excitation light source 400 and the second excitation light source 401 pass before illuminating the substrate 120.

	With regards to claim 15, Damaskinos discloses the biological imaging instrument of claim 7, further comprising a first focus lens through which light reflected from the substrate passes before reaching the first detector. [0029]

	With regards to claim 16, Damaskinos discloses the biological imaging instrument of claim 7, further comprising a second focus lens through which light reflected from the substrate passes before reaching the second detector [0034].

With regards to claim 17, Damaskinos discloses the biological imaging instrument of claim 7, further comprising a first emission filter through which light reflected from the substrate passes before reaching the first detector. ([0057; fluorescence bandpass filter)

	With regards to claim 18, Damaskinos discloses the biological imaging instrument of claim 7, further comprising a second emission filter through which light reflected from the substrate passes before reaching the second detector. ([0057; fluorescence bandpass filter)

	With regards to claim 19, Damaskinos discloses the biological imaging instrument of claim 7, a first cleanup filter through which light from the first excitation light source passes before illuminating the substrate. ([0048]; laser rejection filter 430)

	With regards to claim 20, Damaskinos discloses the biological imaging instrument of claim 7, further comprising a second cleanup filter through which ([0048]; laser rejection filter 430)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the 
Claims 2 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaPlante, and further in view of Hug et al. (US 9,915,603) hereinafter known as Hug.
	With regards to claim 2, LaPlante teaches the detection of fluorescent or phosphorescent molecules [0014][0017] and further teaches of a dichroic long-pass thin film filter positioned to receive light emitted by a phosphor [0008]. The reference goes on to teach of dichroic long-pass filters which transmits only the phosphor emission light and reflects the LED output light  [0045]. The reference does not specifically disclose a first optical path further comprising a dual-band emission filter for distinguishing between fluorescent emitted light and phosphorescent emitted light.
(Abstract). Hug teaches of a fluorescence filter and a phosphorescence filter spectral filters may be shared since fluorescence and phosphorescence emission bands largely overlap and these two types of emission are typically differentiated by decay times that differ by one or more orders of magnitude (col. 37; lines 41-49).
In view of Hug, it would have been obvious to one of ordinary skill within the art before the effective filing date of the claimed invention to modify LaPlante with a fluorescence/phosphorescence filter that would allow the transmission of both fluorescence/phosphorescence emission bands that can be further differentiated based on decay times. The motivation is to transmit fluorescent/phosphorescent emission bands, generated in the molecules of a specimen by excitation, to the detector for analyzing both fluorescence and phosphorescence decay times.

With regards to claim 4, LaPlante discloses a cyan LED (which can be exchanged for a laser diode, see the rejection to claim 1) that has a dominant output wavelength between about 480 nm and about 500 nm [0066]. LaPlante does not discloses a photomultiplier tube.
(col. 31; lines 7-10). Hug further teaches that single channel detectors may use photomultipliers and further teaches that photomultiplier arrays may be utilized for two-dimensional imaging of the emission of a single line (col. 33; lines 60-65).
In view of Hug, it would have been obvious to one of ordinary skill within the art before the effective filing date of the claimed invention to modify LaPlante’s detection instrument with a photomultiplier tube and utilize it in conjunction with the cyan laser diode (with the dominant wavelength between 480 nm and about 500 nm which overlaps the claimed 488 nm). The motivation is the monochromatic detection of a specific wavelength within a molecule and the excitation is generated by the 488 nm excitation laser light.

With regards to claim 5, LaPlante discloses a red/orange LED (which can be exchanged for a laser diode, see the rejection to claim 1) that has a dominant output wavelength between about 570 nm and about 700 nm [0066]. LaPlante does not disclose an avalanche photodiode.
Hug discloses a monochromator that utilizes avalanche photodiodes that measure one wavelength or waveband at a time (col. 31; lines 7-10). Hug further (col. 33; lines 60-65).
In view of Hug, it would have been obvious to one of ordinary skill within the art before the effective filing date of the claimed invention to modify LaPlante’s detection instrument with a avalanche photodiode and utilize it in conjunction with the red/orange laser diode (with the dominant wavelength between 570 nm and about 700 nm which overlaps the claimed 658 nm). The motivation is the monochromatic detection of a specific wavelength within a molecule and the excitation is generated by the 658 nm excitation laser light.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaPlante, and further in view of Miller et al. (US 5,528,050) hereinafter known as Miller.
With regards to claim 6, LaPlante discloses that the device may be used in slide scanners [0056], however, the reference does not specifically teach that the first optical path is housed within a first scan head. 
In the same field of endeavor, Miller discloses a compact, movable scan head having multiple scanning modalities and capable of high speed, high resolution scanning of a variety of samples utilizing a laser diode light (Abstract). The scan head is used for the stimulation of a target sample and for reading the return signal radiation from the target (col. 1; lines 6-8). Further, the reference teaches that the compactness of the scan head allows for high speed and high-resolution scanning and various modalities (col. 7; lines 3-8).
In view of Miller, it would have been obvious to one of ordinary skill within the art before the effective filing date of the claimed invention to have LaPlante’s device’s optical path be incorporated within a scan head. The motivation is to obtain a compact movable scan head that would allow for high speed and high-resolution scanning of samples and various scanning modalities such as analyzing samples for phosphorescent and fluorescent transmissions.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Damaskinos, and further in view of Faris et al. (US 2019/0204577) hereinafter known as Faris.
With regards to claim 11, Damaskinos teaches of a computer-controlled scanning stage [0059] and further teaches for fluorescence imaging of large specimens, a CCD camera is utilized [0007]. The reference does not specifically disclose a CCD camera that is joined with an associated processor to isolate and 
Faris discloses an imaging apparatus utilizes a camera that employs a two-dimensional (2D) CCD array or a monochrome camera that has a 2D CCD array [0105]. Faris further teaches of a processing circuit that instructs the stage 110 when and where to move a molecular sample 102, and instructs the imaging sensor 111 when to image the molecular sample 102 [0108].
In view of Faris, it would have been obvious to one of ordinary skill within the art before the effective filing date of the claimed invention to modify Damaskinos imaging device/CCD camera with processing circuitry that can control the scanning stage and to further control the said CCD camera to image various areas of the sample. The motivation is to scan the various areas of the sample and obtain spectral data related to molecular composition.

Claim 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Damaskinos, and further in view of Trulson et al. (US 10,908,405) hereinafter known as Faris.
With regards to claim 13, Damaskinos does not disclose the biological imaging instrument of claim 7, further comprising a first pair of dichroic beam 
Trulson discloses systems for multi-color imaging using a microscope system (Abstract). Trulson discloses a light source combining element 107 to optically combine light from the first light source 102 and second light source 103 into a single optical path. The light source combining element can be a dichroic filter (col. 11; lines 52-58). Further, the reference teaches of a dichroic filter element 110 that transmit light within a predetermined range or ranges of wavelengths and can be configured to reflect light within a predetermined range or ranges of wavelengths. The said dichroic filter can be configured to have transmittance bands that do not overlap with the passbands of the excitation light from both the first light source and the second light source (col. 14-16; lines 52-3).
In view of Trulson, it would have been obvious to one of ordinary skill within the art before the effective filing date of the claimed invention to modify Damaskinos imaging device with, a dichroic filter that would allow the combining of the excitation beams of the two light source, and a second dichroic filter that cant transmit and reflect wavelengths within a predetermined range. The motivation is to combine the excitation light generated by the sources which 

With regards to claim 14, follows the same line of reasoning presented in for the rejection of claim 13. Also see the 112(b) rejection above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Heng et al. (US 2013/0050782)
Kao (US 2002/0155485)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495. The examiner can normally be reached M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUGH MAUPIN/           Primary Examiner, Art Unit 2884